MIRABAL, Justice,
concurring.
I concur in the result, but I do not fully join in the majority’s opinion.
Although the majority sets out the correct standard of appellate review for the consideration of a “no evidence” point, in my opinion the majority has failed to apply that standard in its review of appellant’s point of error one. I disagree with the majority’s conclusion that the only evidence that supports the jury’s answer to question number two is the testimony of Judy McCullough. Following is a summary of only the evidence and inferences *418that, when viewed in their most favorable light, tend to support the jury’s finding that the appointment of the Mother as managing conservator would significantly impair the child’s health or emotional development.
It is noteworthy that the evidence in this case is very contradictory. Facts, such as the history of the child’s living accommodations since he was bom, are hotly contested. In reviewing a “no evidence” point, we must disregard all evidence and inferences that are contrary to the jury’s finding.
In reviewing the legal sufficiency of the evidence, this Court is not to pass judgment upon the life style or pattern of living of appellant or appellee; rather, we must simply determine whether appellee has discharged his burden of producing more than a scintilla of evidence to support the findings of the jury under the charge given. See Barron v. Bastow, 601 S.W.2d 213, 215 (Tex.Civ.App. — Austin 1980, writ dism’d).
Appellant (“the Mother”) was 17 when she married Patrick.1 They cohabitated together for approximately one year before they married, and they divorced in 1981 after one year of marriage. A daughter, Wendy, was bom to that marriage, and Patrick was appointed sole managing conservator of the child.
Within about two years after the divorce, and while she was sharing an apartment with three men, the Mother became pregnant again. In November of 1982, the Mother came to Patrick, explaining to him that she found herself with no money, no car, and no place to go. Patrick took her in to live with him and their daughter in his apartment in Pearland, Texas, and later in Friendswood.
The child was bom on June 14, 1983, when the Mother was about 20 years old. By the time the child was two or three months old, the Mother began an active social life. From about August through December of 1983, the Mother established a pattern of going out at night, dating and frequenting bars. The Mother would usually remain out in the evenings and return home when the bars closed, at 2:00 or 3:00 a.m. When she went out, she entrusted the care of the baby to Patrick or Patrick’s mother.
Also during this period of time, the Mother had friends come over to the apartment while Patrick was away from the home at his job. The neighbors particularly noticed one Donnie, whom they observed visited the Mother in Patrick’s apartment starting in August or September of 1983, when the baby was about two months old. On these occasions, Donnie would visit with the Mother from about 9:00 a.m. until 3:00 or 4:00 p.m., departing shortly before Patrick returned home from work. During these daytime visits, the baby was present in the apartment with the Mother. One neighbor observed Donnie visiting the apartment on approximately 10 different occasions.
In about February of 1984, when the child was about eight months old, Patrick told the Mother to leave the apartment. At that time, the neighbors noticed a heated argument between Patrick and the Mother; the Mother brandished a fireplace poker. The next door neighbors and local police intervened in this argument. At the instance of the neighbor and the police, Patrick was persuaded to permit the Mother to reenter the apartment, and remove her personal belongings. The Mother thereupon moved out of the apartment with her things and with the child.
The Mother and the child moved into the apartment of a friend in Houston, where they remained for the next two months. She got a night time job, and although she no longer lived in Patrick’s apartment, she utilized his babysitting services approximately four nights per week and on weekends.
For about six months, from about May through October 1984, when the child was about 12 to 18 months old, the Mother and the child lived with a family where she was a live-in nanny. During this period of time, *419when the Mother went out at night, Patrick continued to babysit with the child 10 to 15 evenings per month during the week, and he kept the child with him about three weekends per month. Patrick developed a pattern of picking the child up in the evening for overnight stays, or until the Mother picked him up in the early morning hours.
Around October 1984, the Mother and the child moved into an apartment in Pasadena, Texas, and she got a day time job at a car dealership. During the day, the child was at a day care center. At least a couple of nights a week, and on weekends, the Mother went out and Patrick took care of the child.
The Mother was laid off at the car dealership, and was evicted from her apartment. Patrick helped her move into another apartment and paid her rent until she got an evening job at a night club. The child stayed with Patrick every night for about two months. For about one month, the Mother had a gentlemen friend staying overnight in the apartment in the presence of the child, who was about 19 months old.
About January 1985, the Mother moved again. She was not working and Patrick again paid her rent. Patrick testified he funded the Mother’s expenses in response to her threat to withhold the child from him if he didn’t.
The Mother took an evening job at a restaurant, and during this period Patrick kept the child one to two evenings per week, plus weekends. The restaurant job lasted less than a month.
Within another three months, the Mother had moved again, and Patrick again paid her rent. At that time, the Mother was unemployed, and she moved out of the new apartment after approximately two months.
From March 1984, to about September 1985, when the child was between 9 months old and 15 months old, the Mother and child moved eight different times.
During 1985 and the first part of 1986, Patrick continued to finance part of the Mother and the child’s living expenses. In addition, Patrick bore the cost of the Mother’s attendance at cosmetology school, which she did not complete. Patrick also continued the pattern of providing babysitting service for the child while the Mother worked or socialized in the evenings. As a result, the child apparently spent about one-half of his evenings with Patrick.
In about April of 1986, when the child was almost three years old, the Mother took up residence with one Mr. Lambert. The Mother’s cohabitation with Mr. Lambert, with the child in the same home, again created friction between Patrick and the Mother, resulting in arguments about the impact of this arrangement on the child’s psychological welfare. On the occasion of one such argument, in September of 1986, the Mother tried to stab Patrick with a knife, in the presence of both her children.
Patrick continued his pattern of keeping the child in the evenings, while the Mother either worked or socialized. Patrick would pick the child up from the day care center when he would finish work. The Mother would usually pick up the child late in the evenings during the week. At that time, during the latter half of 1986, the child was staying with Patrick almost every evening during the week, and overnight two to three weekends per month.
The Mother and Mr. Lambert broke up after about five months of cohabitation. The Mother and the child moved into an apartment in Pearland, Texas.
After a few months, in about March 1987, the Mother and child moved to another apartment in Pearland. From May to early September 1987, when the child was four years old, O.W. Holmes, Jr., who is five years younger than the Mother, lived with the Mother and the child in that one bedroom apartment. In September, Mr. Holmes returned to school in Austin. During this period, from March through September, 1987, Patrick continued to take care of the child evenings during the week, and on many weekends.
Toward the end of the year, the Mother lost her job, and Patrick again helped her pay living expenses.
*420In November 1987, the Mother and the child went to Austin and stayed for one month.
Then she and the child stayed at Mr. Holmes’ father’s house in the Galveston area for two to four weeks.
Then she and the child moved into a trailer in Santa Fe, near Galveston, where they lived for approximately three months, from December 1987 to March 1988, when the child was 4½ years old. During that three month time, the Mother worked at three different restaurants, not staying at any one for very long. When she worked at night, Patrick would take care of the child.
In mid-March 1988, the child came to live with Patrick, and continued to live there for two months, until approximately mid-May of that year.
In May of 1988, the Mother moved to Austin to live with Mr. Holmes, and took the child with her.
One month later, she moved with the child and Mr. Holmes to Waco, where Mr. Holmes was to attend law school.
Within about two months after the move to Waco, in August 1988, the Mother and the child moved out of Mr. Holmes’ home and moved to the Mother’s parent’s home in Galveston.
At that time, when the child was five years old, the Mother decided to let the child stay with Patrick during the school year. The child lived with Patrick continuously from August 1988 until the filing of Patrick’s petition in April 1989, and through the date of trial in July 1989, when the child was six years old.
The Mother’s motivations for relinquishing the son to Patrick’s care are not entirely clear. The Mother suggested that she had turned the child over to Patrick when she discovered that she had contracted cervical cancer, and she left the child in Patrick’s care during her six month recovery from surgical treatment. The surgery was performed in one day, and the Mother made a 250 to 300 mile drive to Waco two to three days later. She had a relapse in September 1988, and was hospitalized for three days. The Mother told a former neighbor that the cancer was not the reason for turning the child over to Patrick; that, in fact, she intended to leave the child with Patrick at least for his kindergarten school year, to provide the child a more stable environment.
From August 1988 through the Spring of 1989, the Mother only saw the child for brief visits during Thanksgiving and Christmas of 1988, and spring break of 1989.
In April of 1989, the Mother told Patrick that she was again breaking up with Mr. Holmes. She informed Patrick she was moving back to Galveston from Waco to live with her parents, and intended to reclaim the child. At that point, Patrick sought legal counsel, and filed this lawsuit.
The Mother did in fact move in with her parents in Galveston in April 1989. About two weeks prior to trial, the Mother again reconciled with Mr. Holmes and moved to Waco to live with him.
Between February 1984, when the child was eight months old, and June 1989, when the child was six years old, the Mother had changed residences approximately 21 times.
Patrick offered the testimony of Judy McCullough, who became acquainted with Patrick, the Mother, and the child in connection with providing day care services to the child at various times when he was between the ages of three and 5¾⅛ years old. Ms. McCullough recited that she was a licensed day care director, had taken about 146 hours of college courses in psychology and early childhood development, had six years experience in day care operation, 10 years experience as a substitute school teacher, and two years experience as a teacher’s aide for emotionally disturbed children. She stated that, from this experience and education, she could observe children of ages four to six, and determine their emotional and psychological normality.
Ms. McCullough testified that, when she first met the child, he was a discipline problem. She said that the child was emo*421tionally and academically behind his peers at age three. She saw in the child an inability to interact with his peers; that he was unduly physical and angry, and did not participate in group activities. She opined also that the child achieved temporary improvement in his emotional and psychological development while under Patrick’s care, disrupted by those occasions when the Mother asserted her influence over the child. She found that the Mother was uncooperative with the suggestions Ms. McCullough provided for improving the child’s psychological and emotional development. She observed in the Mother a “bad attitude” toward these matters, and gathered the Mother regarded the child’s behavioral problems as a “joke.” Ms. McCullough observed also that the child was torn emotionally and psychologically between the structured and supportive environment provided by Patrick, as contrasted with the erratic or unstructured environment provided by the Mother. She testified to her consistent observation of the child’s reversion to a subpar emotional state whenever the child had been in the care of his Mother.
The trial of this case lasted three days. The jury heard testimony from 10 witnesses. After less than three hours of deliberation, 11 out of 12 jurors found the appointment of the Mother as managing conservator of the child would “significantly impair the child’s health or emotional development.” The jury apparently agreed with Patrick’s theory of the case, that the Mother’s attitudes and lifestyle demonstrated an unnatural and potentially injurious lack of commitment to the child’s physical and emotional welfare, especially when compared with her level of commitment to her own self-interests.
Rejecting all evidence contrary to the jury’s answer, and considering only facts and circumstances that tend to support that answer, I am of the view that there is some evidence, constituting more than a scintilla, to support the jury’s answer.
I, therefore, agree with the majority that point of error one should be overruled.
In point of error four, appellant asserts the trial court erred in refusing to submit an explanatory definition with jury question number two. I agree we should sustain point of error four, for the reasons stated by the majority. I concur that it was reversible error for the trial court to refuse to submit to the jury the requested explanatory definition of “significantly impair” in connection with the jury question asking whether the appointment of the Mother as managing conservator would “significantly impair the child’s health or emotional development.” In my opinion, the Mother tendered a substantially correct definition and instruction.
The legislature requires a showing of not just injury or impairment, but of “significant impairment,” before a natural parent’s managing conservator rights can be taken away. Tex.Fam.Code Ann. § 14.01(b)(1) (Vernon Supp.1991). In the context of this statute, as applied to this case involving a six year old child, I do not agree that the phrase “significantly impair” has a common meaning that reasonable people would agree on without guidance. Therefore, I agree we should sustain point of error four, reverse the judgment, and remand the case for a new trial with a proper jury charge.
I do not agree that it is necessary or important for us to address the merits of appellant’s points of error two and three, in light of our overruling point of error one and sustaining point of error four. Therefore, I do not join in the majority’s conclusion, under point of error two, that based on the jury charge actually given, the evidence was factually insufficient to support the jury’s verdict. Since the jury charge was so defective that a reversal and remand for new trial is necessary, it is irrelevant whether the evidence was factually sufficient to support the verdict under the erroneous charge. Further, I do not join in the majority’s conclusions, under point of error three, that the complained about questions and jury argument constituted reversible error.
I concur in the reversal and remand.

. The concurring opinion refers to the interested parties by the fictitious names used by the majority.